DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., “CTUs contain both luma and chroma samples” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120075346 A1 Malladi; Krishna Mohan et al. (hereafter Malladi), in view of US 20200107003 A1 Phillips; Chris et al. (hereafter Phillips), and further in view of US 20210168404 A1 GEORGE; Valeri et al. (hereafter George).
Regarding claim 1, Malladi discloses A method implemented by an encoder, the method comprising: partitioning (Figs.1, 6), a picture into a plurality of first level tiles (Fig.7, [52], wherein the four sub-bands of pixels of an image tile, e.g.702, 704, 706, 708, each is a first level tiles partitioned from tile 700); partitioning, a subset of the first level tiles into a plurality of second level tiles (Fig.7, [53], wherein sub-bands 710, 712, 714, 716, in total is a subset of 702, with each a second level of tile); encoding the first level tiles and the second level tiles into a bitstream (Fig.6, [53], wherein the sub-bands comprise all levels of tiles); and storing, the bitstream for communication toward a decoder(Fig.5, [46], [59]).
Malladi fails to disclose wherein the first level tiles and the second level tiles comprise coding tree units (CTUs); assigning, the first level tiles and the second level tiles into one or more tile groups such that all tiles in an assigned tile group are constrained to cover a rectangular region of the picture.
However, Phillips teaches the first level tiles and the second level tiles comprise coding tree units (CTUs) ([76]-[77], [178]); George teaches assigning (Fig.11), the first level tiles and the second level tiles into one or more tile groups such that all tiles in an assigned tile group are constrained to cover a rectangular region of the picture (Figs.3, 11, [364]-[365], [526], wherein coding areas (CAs) are the tile groups, the CA assigned a slice with rectangularly arranged CTUs is the assigned tile group; and CTU is the second level tile and slice is the first level tile).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method implemented in an encoder disclosed by Malladi to include the teaching in the same field of endeavor of George, in order to achieve processing load-balancing in parallelization, CTU size matching in network transmission, error-mitigation, as identified by George.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Malladi, Phillips and George before him/her, to modify the method implemented in an encoder disclosed by Malladi to include the teaching in the same field of endeavor of Phillips and George, in order to provide quality control in 360° immersive video during pausing a video session, as identified by Phillips, and achieve processing load-balancing in parallelization, CTU size matching in network transmission, error-mitigation, as identified by George.
Regarding claims 2, 10, Malladi discloses The method of claim 1, wherein the first level tiles outside the subset contain picture data at a first resolution and the second level tiles contain picture data at a second resolution different from the first resolution (Fig.7, [63]).
Regarding claims 3, 11, Malladi discloses The method of claim 1, wherein each of the one or more tile groups are constrained to cover the rectangular region of the picture when any of the first level tiles is partitioned into the plurality of second level tiles (Fig.2, [365]).
Regarding claims 4, 12, Malladi discloses The method of claim 1, wherein the first level tiles and the second level tiles are not assigned to the one or more tile groups by a raster scan order that horizontally traverses the picture from a left boundary to a right boundary (Figs.8, 9, [168]).
Regarding claims 5, 13, Malladi discloses The method of claim 1, wherein covering the rectangular region of the picture includes covering less than a complete horizontal region of the picture (Fig.11).
Regarding claims 6, 14, Malladi discloses The method of claim 1, wherein each of the second level tiles contains a single slice of picture data from the picture ([07]).
Regarding claim 9, see the rejection for claim 1. Malladi further discloses A method implemented in a decoder, the method comprising: receiving, a bitstream including a picture partitioned into a plurality of first level tiles ([60], [98]), decoding, the first level tiles based on the configuration of the first level tiles and decoding, the second level tiles and the configuration of the second level tiles ([98]); and generating a reconstructed video sequence for display based on the first level tiles and the second level tiles as decoded ([60]); Phillips teaches determining, a configuration of the first level tiles and a configuration of the second level tiles based on parameters included in the bitstream ([82]); 
Regarding claim 17, see the rejection for claim 1.
Regarding claim 18, Malladi discloses The encoding device of claim 17, further comprising a transmitter coupled to the processor, the transmitter configured to transmit the bitstream toward the decoder (Fig.5, [85]).
Regarding claim 19, see the rejection for claim 9.
Regarding claim 20, Malladi discloses The decoding device of claim 19, further comprising a display configured to display the reconstructed video sequence ([59]).
Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in view of Phillips and George, and further in view of US 20210400285 A1 Chujoh; Takeshi et al. (hereafter Chujoh)
Regarding claims 7, 15, Chujoh teaches The method of claim 1, further comprising encoding, by the processor, second level tile rows and second level tile columns for partitioned first level tiles, wherein the second level tile rows and the second level tile columns are encoded in a picture parameter set associated with the picture ([199]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Malladi, Phillips, George and Chujoh before him/her, to modify the method implemented in an encoder disclosed by Malladi to include the teaching in the same field of endeavor of Phillips, George and Chujoh, in order to provide quality control in 360° immersive video during pausing a video session, as identified by Phillips, achieve processing load-balancing in parallelization, CTU size matching in network transmission, error-mitigation, as identified by George, and solve the problem that it is difficult to explicitly restrict the motion vector and coding efficiency is significantly degraded, as identified by Chujoh.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in view or Phillips and George, and further in view of US 20180367818 A1 Liu; Shan et al. (hereafter Liu).
Regarding claims 8, 16, Liu teaches The method of claim 1, wherein data explicitly indicating whether a first level tile is partitioned into second level tiles is omitted from the bitstream for the first level tiles with a width that is less than a minimum width threshold and a height is less than a minimum height threshold, and wherein second level tile rows and second level tile columns are omitted from the bitstream for partitioned first level tiles with a width that is less than twice the minimum width threshold and a height is less than twice the minimum height threshold ([67], [72]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Malladi, Phillips, George and Liu before him/her, to modify the method implemented in an encoder disclosed by Malladi to include the teaching in the same field of endeavor of Phillips, George and Liu, in order to provide quality control in 360° immersive video during pausing a video session, as identified by Phillips, achieve processing load-balancing in parallelization, CTU size matching in network transmission, error-mitigation, as identified by George, and improve compression ratio with little to no sacrifice in image quality are desirable, as identified by Liu.

                                                                                                  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487